Title: From James Madison to James Monroe, 6 September 1816
From: Madison, James
To: Monroe, James



Dear Sir
Sepr. 6. 1816

On perusing your letters to Mr. De Neuville, and Mr. Gallatin, some ideas occurred which induced me to put them on paper for your consideration.  Those relating to the first letter are interlined with a pencil.  Those relating to the 2d. are partly so, & partly penned on a separate sheet.  In the communication to Mr. G. I thought it might be not amiss to suggest the several topics which he may find it expedient to develope orally or in writing. Reject or use any or the whole as you judge best.
As De Neuvilles communication to his Govt. may first arrive and forestall impressions at Paris, the interlineation in pa. 2d. of the letter to him, is intended to suggest an important and very pertinent fact which may not be known there, & which he will not disclose; and to controul the effect of his magnifying comments on the subject.  Whether this last part of the interlineation merits adoption is the more questionable of the two.
The little delay occasioned by this retrograde of the papers is not material as De Neuville himself will think on recevg. your answer.  But to avoid a protraction of it, it will be best to sign blank sheets (if there be none signed at the office) for copies of the letters whatever the final shape you may give them, and to send them with your draft directly to Mr. Graham, with instructions to forward triplicates immediately to Mr. Gallatin.  Perhaps one ought to be forwarded thro G. B.  I have no objection if you think it proper to your intimating to Mr. Gallatin that the recall of De Neuville is not our object, nor wish if his continuance be agreeable to his Govt.  
Yrs.

J. Madison

